TYSON, J.
Action of ejectment. There are two questions presented for decision by the record in this case. The first is,'does the plaintiff-show a legal title to the lands in controversy? It traces title through *349mesne conveyances, regularly executed, back to tbe Vankirk Land & Construction Company. That company derived its title under the. act oi Congress approved September 29, 1890 (IT. S. Stat. at Large, 496-439), evidenced by the certificate of Lamoreux, commissioner, of date1 April 24, 1893, made, in pursuance (if said act. The effect of the act of Congerss was to divest the legal title to these lands out of the State of Alabama and to invest it in the United 'States. — Dudley v. Gallups, 128 Ala. 236, 238; Sullivan v. Vankirk Land & Construction Co., 124 Ala. 225.
Tbe railroad company, not having earned these lands, never at any time had any title to them either legal or equitable. And when the United 'States reinvested itself with the legal title, by divesting it out of its trustee1, the State of Alabama, it had both the legal and equitable title, and could, of course, convey them to the Construction Company, which it effectually did by the certificate. — § 1813 of Code.
The other question is, when .did the statute of limitations of ten years begin to run in favor of defendant?. It is conceded that it did not run against the State of Alabama while it held the legal title as trustee or against the United States after it. became reinvested with the title. The contention is that it began-to run from the date of the approval of the act of congress (September 29, 1890), and this action not having been brought until October, 1901, the bar is complete. If the date of the approval of the act is the period of time when the Construction Company acquired the legal title to the lands, then undoubteldly the bar -was complete when this suit was brought. But it was not until the settlement was made under the act and the lands selected and set apart to the Construction Company that it acquired the title. — Sullivan v. Vankirk Land & Construction Co., supra. In other words, it was not until the certificate was issued (April 24, 1893), that the title passed out of the United States to that company. This being true, this suit was brought, in time.
The affirmative charge requested by plaintiff should have been given.
Reversed and remanded.